Exhibit 99.3 CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months and Six Months Ended June 30, 2011 Consolidated Statements of Operations (Unaudited; in thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, REVENUES: Minimum rents $ Percentage rents Other rents Tenant reimbursements Management, development and leasing fees Other Total revenues OPERATING EXPENSES: Property operating Depreciation and amortization Real estate taxes Maintenance and repairs General and administrative Loss on impairment of real estate - - Other Total operating expenses Income from operations Interest and other income Interest expense ) Gain on extinguishment of debt - - - Gain (loss) on sales of real estate assets ) Equity in earnings of unconsolidated affiliates Income tax benefit Income from continuing operations Operating income (loss) of discontinued operations ) ) Gain on discontinued operations - - Net income Net (income) loss attributable to noncontrolling interests in: Operating partnership ) ) ) Other consolidated subsidiaries ) Net income attributable to the Company Preferred dividends ) Net income (loss) attributable to common shareholders $ $ ) $ $ Basic per share data attributable to common shareholders: Income from continuing operations, net of preferred dividends $ Discontinued operations ) ) Net income (loss) attributable to common shareholders $ $ ) $ $ Weighted average common shares outstanding Diluted earnings per share data attributable to common shareholders: Income from continuing operations, net of preferred dividends $ Discontinued operations ) ) Net income (loss) attributable to common shareholders $ $ ) $ $ Weighted average common and potential dilutive common shares outstanding Amounts attributable to common shareholders: Income from continuing operations, net of preferred dividends $ Discontinued operations ) ) Net income (loss) attributable to common shareholders $ $ ) $ $ 1 CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months and Six Months Ended June 30, 2011 The Company's calculation of FFO allocable to its shareholders is as follows: (in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, Net income (loss) attributable to common shareholders $ $ ) $ $ Noncontrolling interest in income (loss) of operating partnership ) Depreciation and amortization expense of: Consolidated properties Unconsolidated affiliates Discontinued operations - 86 Non-real estate assets ) Noncontrolling interests' share of depreciation and amortization ) Gain on discontinued operations ) - ) - Funds from operations of the operating partnership Net loss on impairment of real estate, net of tax benefit Funds from operations of the operating partnership, excluding loss on impairment of real estate $ Funds from operations per diluted share $ Net loss on impairment of real estate, net of tax benefit (1) Funds from operations, excluding loss on impairment of real estate, per diluted share $ Weighted averagecommon and potential dilutive common shares outstanding with operating partnership units fully converted Reconciliation of FFO of the operating partnership to FFO allocable to Company shareholders: Funds from operations of the operating partnership $ Percentage allocable to common shareholders (2) % Funds from operations allocable to Company shareholders $ Funds from operations of the operating partnership, excluding loss on impairment of real estate $ Percentage allocable to common shareholders (2) % Funds from operations allocable to Company shareholders, excluding loss on impairment of real estate $ Diluted per share amounts presented for reconciliation purposes may differ from actual diluted per share amounts due to rounding. Represents the weighted average number of common shares outstanding for the period divided by the sum of the weighted average number of common shares and the weighted average number of operating partnership units outstanding during the period. See the reconciliation of shares and operating partnership units outstanding on page 9. SUPPLEMENTAL FFO INFORMATION: Lease termination fees $ Lease termination fees per share $
